 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RANDY JOHN FIDELDY,                               No. 2:18-cv-02668 CKD
12                       Plaintiff,
13           v.                                         ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15
                         Defendant.
16

17

18          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) denying an application for Supplemental Security Income (“SSI”) under Title

20   XVI of the Social Security Act (“Act”). The parties have consented to Magistrate Judge

21   jurisdiction to conduct all proceedings in the case, including the entry of final judgment. For the

22   reasons discussed below, the court will deny plaintiff’s motion for summary judgment and grant

23   the Commissioner’s cross-motion for summary judgment.

24   BACKGROUND

25          Plaintiff, born in 1959, applied on August 30, 2013 for SSI, amending to allege disability

26   beginning August 30, 2013. Administrative Transcript (“AT”) 15, 26. Plaintiff alleged he was

27   unable to work due to diabetes, depression, spinal stenosis, and other physical and mental

28   impairments. AT 238. He reported upon reconsideration that his back pain had gotten worse as
                                                       1
 1   of December 2013. AT 281. In a decision dated September 6, 2016, the ALJ determined that

 2   plaintiff was not disabled.1 AT 15-28. The ALJ made the following findings (citations to 20

 3   C.F.R. omitted):

 4                  1. The claimant meets the insured status requirements of the Social
                    Security Act through December 31, 2007.
 5
                    2. The claimant has not engaged in substantial gainful activity since
 6                  August 20, 2013, the amended alleged onset date.
 7                  3. The claimant has the following severe impairments: lumbar spinal
                    stenosis, major depressive disorder, and unspecified anxiety state.
 8
                    4. The claimant does not have an impairment or combination of
 9                  impairments that meets or medically equals one of the listed
                    impairments in 20 CFR Part 404, Subpart P, Appendix 1.
10
     1
             Disability Insurance Benefits are paid to disabled persons who have contributed to the
11
     Social Security program, 42 U.S.C. § 401 et seq. Supplemental Security Income is paid to
12   disabled persons with low income. 42 U.S.C. § 1382 et seq. Both provisions define disability, in
     part, as an “inability to engage in any substantial gainful activity” due to “a medically
13   determinable physical or mental impairment. . . .” 42 U.S.C. §§ 423(d)(1)(a) & 1382c(a)(3)(A).
     A parallel five-step sequential evaluation governs eligibility for benefits under both programs.
14   See 20 C.F.R. §§ 404.1520, 404.1571-76, 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S.
     137, 140-142, 107 S. Ct. 2287 (1987). The following summarizes the sequential evaluation:
15
                            Step one: Is the claimant engaging in substantial gainful
16                  activity? If so, the claimant is found not disabled. If not, proceed to
                    step two.
17
                           Step two: Does the claimant have a “severe” impairment? If
18                  so, proceed to step three. If not, then a finding of not disabled is
                    appropriate.
19
                           Step three: Does the claimant’s impairment or combination
20                  of impairments meet or equal an impairment listed in 20 C.F.R., Pt.
                    404, Subpt. P, App.1? If so, the claimant is automatically determined
21                  disabled. If not, proceed to step four.
22                        Step four: Is the claimant capable of performing his past
                    work? If so, the claimant is not disabled. If not, proceed to step five.
23
                           Step five: Does the claimant have the residual functional
24                  capacity to perform any other work? If so, the claimant is not
                    disabled. If not, the claimant is disabled.
25

26   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

27          The claimant bears the burden of proof in the first four steps of the sequential evaluation
     process. Bowen, 482 U.S. at 146 n.5, 107 S. Ct. at 2294 n.5. The Commissioner bears the
28   burden if the sequential evaluation process proceeds to step five. Id.
                                                       2
 1                  5. After careful consideration of the entire record, the undersigned
                    finds that the claimant has the residual functional capacity to perform
 2                  medium work except with the following limitations: can lift, carry,
                    push, and pull 25 pounds frequently and 50 pounds occasionally; can
 3                  do simple, routine, and repetitive tasks but not at a production rate
                    that is determined by external forces such as a quota or assembly line;
 4                  and can have occasional public contact, meaning one-to-one
                    interaction, but can work in the proximity of the public.
 5
                    6. The claimant is unable to perform any past relevant work.
 6
                    7. The claimant was born on xx/xx/1959 and was 54 years old, which
 7                  is defined as an individual closely approaching advanced age, on the
                    alleged disability onset date. The claimant subsequently changed age
 8                  category to advanced age.

 9                  8. The claimant has a limited education and is able to communicate
                    in English.
10
                    9. Transferability of job skills is not material to the determination of
11                  disability because using the Medical-Vocational Rules as a
                    framework supports a finding that the claimant is ‘not disabled,’
12                  whether or not the claimant has transferable job skills.

13                  10. Considering the claimant’s age, education, work experience, and
                    residual functional capacity, there are jobs that exist in significant
14                  numbers in the national economy that the claimant can perform.

15                  11. The claimant has not been under a disability, as defined in the
                    Social Security Act, from August 30, 2013, through the date of this
16                  decision.

17   AT 17-28.

18   ISSUES PRESENTED

19          Plaintiff argues that the ALJ committed the following errors in finding plaintiff not

20   disabled: (1) the ALJ erred by finding plaintiff’s obesity a non-severe impairment; (2) the ALJ

21   improperly weighed the medical opinion evidence; and (3) the ALJ erred in discounting

22   plaintiff’s subjective symptoms.

23   LEGAL STANDARDS

24          The court reviews the Commissioner’s decision to determine whether (1) it is based on

25   proper legal standards pursuant to 42 U.S.C. § 405(g), and (2) substantial evidence in the record

26   as a whole supports it. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial

27   evidence is more than a mere scintilla, but less than a preponderance. Connett v. Barnhart, 340

28   F.3d 871, 873 (9th Cir. 2003) (citation omitted). It means “such relevant evidence as a reasonable
                                                        3
 1   mind might accept as adequate to support a conclusion.” Orn v. Astrue, 495 F.3d 625, 630 (9th

 2   Cir. 2007), quoting Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). “The ALJ is

 3   responsible for determining credibility, resolving conflicts in medical testimony, and resolving

 4   ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001) (citations omitted).

 5   “The court will uphold the ALJ’s conclusion when the evidence is susceptible to more than one

 6   rational interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).

 7          The record as a whole must be considered, Howard v. Heckler, 782 F.2d 1484, 1487 (9th

 8   Cir. 1986), and both the evidence that supports and the evidence that detracts from the ALJ’s

 9   conclusion weighed. See Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not

10   affirm the ALJ’s decision simply by isolating a specific quantum of supporting evidence. Id.; see

11   also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the

12   administrative findings, or if there is conflicting evidence supporting a finding of either disability

13   or nondisability, the finding of the ALJ is conclusive, see Sprague v. Bowen, 812 F.2d 1226,

14   1229-30 (9th Cir. 1987), and may be set aside only if an improper legal standard was applied in

15   weighing the evidence. See Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th Cir. 1988).

16   ANALYSIS

17          A. Non-Severe Impairment

18          Plaintiff asserts that the ALJ erred by finding plaintiff’s obesity to be a non-severe

19   impairment at step two of the sequential evaluation. He asserts that this error “created a ‘ripple

20   effect’ of errors, namely a legally insufficient RFC finding and denial of benefits based on that
21   deficient RFC.” (ECF No. 14-2 at 13.)

22          Discussing this issue at step 2, the ALJ wrote:

23                  The record further reflects that the claimant was diagnosed with
                    obesity. The claimant’s weight was documented in medical records
24                  from a low of 234 pounds to a high of 345 pounds. At a reported
                    height of 5’9”, the claimant’s body mass index (“BMI”) was in the
25                  range of 34.6 to 50.9 [noting that a BMI of 30 or above is classified
                    obese]. I have considered the potential impact of obesity in causing
26                  or contributing to co-existing impairments as required by Social
                    Security Ruling 02-01p. However, there is no evidence of any
27                  specific or quantifiable impact on pulmonary, musculoskeletal,
                    endocrine, or cardiac functioning. Therefore, the claimant’s obesity
28                  is not a severe impairment. The claimant’s weight, including the
                                                       4
 1                  impact on his ability to ambulate as well as his other body systems,
                    has been considered within the limitations of the claimant’s residual
 2                  functional capacity described below.

 3   AT 18-19.

 4          An impairment or combination of impairments is deemed to be severe at step two if it

 5   “significantly limits [plaintiff’s] physical or mental ability to do basic work activities.” 20 C.F.R.

 6   §§ 404.1520(c), 404.1521(a). Basic work activities encompass “the abilities and aptitudes

 7   necessary to do most jobs,” including “(1) physical functions such as walking, standing, sitting,

 8   lifting and carrying, (2) capacities such as seeing, hearing, and speaking, (3) understanding,

 9   carrying out, and remembering simple instructions, (4) use of judgment, (5) responding

10   appropriately to supervision, co-workers, and usual work situations, and (6) dealing with changes

11   in a routine work setting.” 20 C.F.R. § 404.1521(b). An impairment is “not severe” only if it

12   “would have no more than a minimal effect on an individual’s ability to work, even if the

13   individual’s age, education, or work experience were specifically considered.” SSR 85-28. The

14   purpose of step two is to identify claimants whose medical impairment is so slight that it is

15   unlikely they would be disabled even if age, education, and experience were taken into account.

16   Bowen v. Yuckert, 482 U.S. 137, 107 S. Ct. 2287 (1987). “The step-two inquiry is a de minimis

17   screening device to dispose of groundless claims. An impairment or combination of impairments

18   can be found not severe only if the evidence establishes a slight abnormality that has no more

19   than a minimal effect on an individual’s ability to work.” Smolen v. Chater 80 F.3d 1273, 1290

20   (9th Cir. 1996); see also Edlund v. Massanari, 253 F.3d 1152, 1158 (9th Cir. 2001). Impairments

21   must be considered in combination in assessing severity. 20 C.F.R. § 404.1523.

22          As the Ninth Circuit explained in Buck v. Berryhill, 869 F.3d 1040, 1048-49 (9th Cir.

23   2017), “Step two is merely a threshold determination meant to screen out weak claims. It is not

24   meant to identify the impairments that should be taken into account when determining the RFC.

25   In fact, in assessing RFC, the adjudicator must consider limitations and restrictions imposed by

26   all of an individual’s impairments, even those that are imposed by all of an individual’s

27   impairments, even those that are not ‘severe.’ The RFC therefore should be exactly the same

28   regardless of whether certain impairments are considered ‘severe’ or not.”) (Internal quotes and
                                                        5
 1   citations omitted.)

 2          Here, the RFC limited plaintiff to medium work with limitations on lifting, carrying,

 3   pushing, and pulling. AT 20. In the activities of daily living, the ALJ noted that plaintiff

 4   “reported difficulty doing laundry and other household chores.” AT 19. The ALJ also noted

 5   plaintiff’s statements that he had difficulty lifting and carrying, walking for more than 15 minutes

 6   at a time, standing or sitting for long periods, and performing postural activities, and that

 7   plaintiff’s wife’s third-party function report was “overall consistent” with these subjective

 8   statements. AT 21.

 9          As to the medical evidence, the ALJ noted that physical examinations of plaintiff from

10   June 2013 through March 2016 “consistently documented” normal range of motion, muscle

11   strength testing of 5/5 throughout, normal gait, and intact sensation. AT 21-22. At a December

12   2013 consultative examination, at which he was diagnosed with obesity, plaintiff demonstrated

13   “full range of motion in his spine and all joints, . . . negative straight leg raises, normal motor

14   strength, intact sensation, and intact deep tendon reflexes.” AT 22; see AT 386-392. Elsewhere

15   in the decision, the ALJ noted that plaintiff’s treatment records “reflect overall unremarkable

16   clinical findings, including full range of motion and normal gait, and only occasional treatment

17   with pain medication.” AT 23 (record citations omitted).

18          The ALJ gave great weight to the opinions of two State agency medical consultants, Dr. J.

19   Zheutlin and Dr. Robert Mitgang, both of whom reviewed plaintiff’s medical records and opined

20   that he did not have a severe physical impairment. AT 24. However, the ALJ found that
21   “medium exertional work accommodates the claimant’s subjective complaints.” AT 24.

22          Plaintiff has not identified any specific obesity-related impairments that would result in a

23   more limited RFC than the one arrived at by the ALJ, who found “no evidence of any specific or

24   quantifiable impact [of obesity] on pulmonary, musculoskeletal, endocrine, or cardiac

25   functioning.” AT 19. Thus the undersigned finds no error based on the ALJ’s finding that

26   plaintiff’s obesity was non-severe.
27          B. Medical Opinions

28      Plaintiff asserts that the ALJ improperly weighed the opinions of treating physician Dr.
                                                         6
 1   Tanson and consultative examiner Dr. Ali. The undersigned considers these arguments in turn.

 2          The weight given to medical opinions depends in part on whether they are proffered by

 3   treating, examining, or non-examining professionals. Lester v. Chater, 81 F.3d 821, 830 (9th Cir.

 4   1995). Ordinarily, more weight is given to the opinion of a treating professional, who has a

 5   greater opportunity to know and observe the patient as an individual. Id.; Smolen v. Chater, 80

 6   F.3d 1273, 1285 (9th Cir. 1996).

 7          To evaluate whether an ALJ properly rejected a medical opinion, in addition to

 8   considering its source, the court considers whether (1) contradictory opinions are in the record,

 9   and (2) clinical findings support the opinions. An ALJ may reject an uncontradicted opinion of a

10   treating or examining medical professional only for “clear and convincing” reasons. Lester, 81

11   F.3d at 831. In contrast, a contradicted opinion of a treating or examining professional may be

12   rejected for “specific and legitimate” reasons, that are supported by substantial evidence. Id. at

13   830. While a treating professional’s opinion generally is accorded superior weight, if it is

14   contradicted by a supported examining professional’s opinion (e.g., supported by different

15   independent clinical findings), the ALJ may resolve the conflict. Andrews v. Shalala , 53 F.3d

16   1035, 1041 (9th Cir. 1995) (citing Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)). In

17   any event, the ALJ need not give weight to conclusory opinions supported by minimal clinical

18   findings. Meanel v. Apfel, 172 F.3d 1111, 1113 (9th Cir. 1999) (treating physician’s conclusory,

19   minimally supported opinion rejected); see also Magallanes , 881 F.2d at 751. The opinion of a

20   non-examining professional, without other evidence, is insufficient to reject the opinion of a
21   treating or examining professional. Lester, 81 F.3d at 831.

22      1. Dr. Tanson

23      Dr. Gabriel Tanson began treating plaintiff in November 2012. AT 515. On May 28, 2014,

24   Dr. Tanson completed a medical source statement, listing plaintiff’s diagnoses as chronic spinal

25   stenosis and low back syndrome, morbid obesity, and diabetes mellitus. AT 515-519. Based on

26   plaintiff’s “chronic low back pain and spinal stenosis,” Dr. Tanson opined that plaintiff could lift
27   and carry up to 10 pounds occasionally and up to 20 pounds “less than occasionally”; could sit,

28   stand, and walk for two hours in an eight-hour workday; and required a 15-minute break every
                                                        7
 1   hour. AT 516-517. Dr. Tanson further opined that plaintiff could frequently balance and

 2   occasionally climb, stoop, crouch, kneel, and crawl; and was limited to occasional

 3   pushing/pulling and frequent reaching, handling, and feeling. AT 518. Dr. Tanson opined that

 4   the restricted activities “may aggravate low back pain.” AT 519; see AT 24-25 (ALJ’s summary

 5   of Tanson opinion).

 6        Evaluating Dr. Tanson’s opinion, the ALJ wrote:

 7                   Dr. Tanson’s opinion is given little weight. First, the opinion is
                     inconsistent with Dr. Tanson’s own treatment records which
 8                   consistently reflect normal inspection and palpitation of the lumbar
                     spine; no erythema, swelling, deformity, or tenderness; normal spine
 9                   curves; no tests for nerve root disease; intact deep tendon reflexes;
                     normal cerebellar function; negative Romberg; normal gait; and
10                   intact sensation.2 Second the opinion is inconsistent with Dr.
                     Tanson’s course of treatment for the claimant’s back pain which did
11                   not include taking any imaging studies, referring the claimant to
                     specialists, or prescribing treatment such as physical therapy or
12                   epidural injections. Third, the opinion is inconsistent with Dr. Ali’s
                     findings and observations that the claimant was able to walk into the
13                   exam room without assistance; get on and off the exam table without
                     difficulty; bend to take his shoes on and off without difficulty;
14                   perform heel and toe walk; squat; had full range of motion in his
                     spine and all joints; negative straight leg raises; normal motor
15                   strength; intact sensation; and intact deep tendon reflexes.3 Fourth,
                     the opinion is inconsistent with the claimant’s ability to attend to his
16                   hygiene independently, chop vegetables, and present for his medical
                     appointments. For these reasons, I give Dr. Tanson’s opinion little
17                   weight.
18   AT 25.

19            Plaintiff argues that these reasons were legally insufficient for the ALJ to reject the

20   opinion of the treating physician. However, plaintiff does not dispute that Dr. Tanson’s
21   examination and treatment records showed largely normal findings and that plaintiff’s treatment

22   for back pain was conservative and routine. See Meanel, 172 F.3d at 1113 (treating physician’s

23   conclusory, minimally supported opinion rejected); Senko v. Astrue, 279 Fed. Appx. 509, 511

24   (9th Cir. May 22, 2008) (unpublished) (ALJ properly rejected treating doctor’s opinion where

25

26
     2
       See AT 394-395, 508 (Dr. Tanson’s treatment and examination notes showing normal
     inspection and palpitation of the lumbar spine, normal range of motion, and 5/5 strength testing in
27   all major muscle groups).

28   3
         See AT 386-392.
                                                         8
 1   opinion was not supported by doctor’s treatment notes, which showed claimant was “doing well

 2   on her medications”). While plaintiff’s cited daily activities do not necessarily relate Dr. Tanson’s

 3   opined restrictions, the ALJ provided other specific and legitimate reasons for discounting the

 4   opinion, supported by substantial record evidence referenced in the body of the decision. The

 5   undersigned finds no error on this basis.

 6      2. Dr. Ali

 7      Plaintiff next argues that the ALJ erred in giving only partial credit to the opinion of

 8   consultative examiner Dr. Ali. The ALJ evaluated Dr. Ali’s opinion as follows:

 9                   Consultative examiner Shahid Ali, M.D., Board Certified in Family
                     Practice, performed a comprehensive internal medical evaluation of
10                   the claimant on December 20, 2013 at the request of this agency. At
                     the time, the claimant’s chief complaints were diabetes and low back
11                   pain. Dr. Ali observed that the claimant was able to walk into the
                     exam room without assistance, sit comfortably, get on and off the
12                   exam table without difficulty, take his shoes on and off without
                     difficulty, perform heel and toe walk, and squat. During a physical
13                   examination, Dr. Ali noted that the claimant weighed 333 pounds ...
                     He also noted that the claimant had clear lungs, full range of motion
14                   in his spine and all joints, minimal paravertebral muscle spasm in the
                     lower back, negative straight leg raises, normal motor strength, intact
15                   sensation, and intact deep tendon reflexes.           Following this
                     examination, Dr. Ali diagnosed the claimant with diabetes and
16                   obesity.
17                   ...
18                   Following this examination, Dr. Ali opined that the claimant could
                     lift and carry 50 pounds occasionally and 25 pounds frequently; stand
19                   and walk for four hours; sit without limitation; occasionally climb;
                     never balance, stoop, kneel, crouch, or crawl; and should avoid
20                   working around heights and heavy machinery.
21   AT 22, 23-24, citing AT 386-392. The ALJ gave Dr. Ali’s opinion partial weight, crediting Dr.

22   Ali’s conclusions plaintiff could lift and carry 25 pounds frequently and 50 pounds occasionally

23   and sit without limitation. AT 24. “However, the remainder of Dr. Ali’s opinion is inconsistent

24   with the evidence in the record as a whole and is given little weight,” the ALJ wrote. AT 24. The

25   resulting RFC does not incorporate Dr. Ali’s opined limits on climbing, balancing, stooping,

26   kneeling, crouching, and crawling, and working around heights or heavy machinery.
27          The ALJ cited multiple reasons for rejecting part of Dr. Ali’s opinion, including:

28                   Dr. Ali’s observations that the claimant was able to walk into the
                                                       9
 1                   exam room without assistance, get on and off the exam table without
                     difficulty, bend to take his shoes off and on without difficulty,
 2                   perform heel and toe walk, and squat. This also includes Dr. Ali’s
                     findings [that the claimant] had full range of motion in his spine and
 3                   all joints, negative straight leg raises, normal motor strength, intact
                     sensation, and intact deep tendon reflexes. This further includes
 4                   evidence of the claimant[’s] normal range of motion, normal motor
                     strength, and normal gait in the treatment records; the lack of
 5                   imaging studies of the claimant’s spine; evidence that the claimant
                     was not referred to a specialist and was only occasionally treated with
 6                   pain medication; and the claimant’s ability to attend to his personal
                     hygiene independently.4
 7

 8   AT 24.

 9            Though plaintiff claims these reasons are legally insufficient, the undersigned finds that

10   the ALJ provided specific and legitimate reasons, supported by substantial evidence, to discount

11   some of the physical limitations opined by Dr. Ali. See Stubbs-Danielson v. Astrue, 539 F.3d

12   1169, 1176 (9th Cir. 2008) (ALJ did not err in discrediting claimant’s testimony when the alleged

13   severity of her symptoms was “disproportionate and not supported by the objective medical

14   findings nor any other corroborating evidence” and the record reflected claimant performed

15   “normal activities of daily living”).

16            C. Credibility

17            Lastly, plaintiff argues that the ALJ erred in finding plaintiff less than fully credible,

18   though the ALJ factored plaintiff’s subjective testimony into the RFC to some degree. See AT

19   19-20 (based on plaintiff’s reported difficulties, ALJ found him mildly restricted in daily

20   activities and moderately limited in social functioning and concentration, persistence, or pace);

21   AT 24 (“I find medium exertional work accommodates the claimant’s subjective complaints.”).

22            The ALJ determines whether a disability applicant is credible, and the court defers to the

23   ALJ’s discretion if the ALJ used the proper process and provided proper reasons. See, e.g.,

24   Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1995). If credibility is critical, the ALJ must make an

25   explicit credibility finding. Albalos v. Sullivan, 907 F.2d 871, 873-74 (9th Cir. 1990); Rashad v.

26   Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990) (requiring explicit credibility finding to be

27
     4
       The court notes that plaintiff’s ability to attend to his own hygiene is the weakest of the cited
28   reasons, as this factor does not relate to the rejected limitations proposed by Dr. Ali.
                                                          10
 1   supported by “a specific, cogent reason for the disbelief”).

 2          In evaluating whether subjective complaints are credible, the ALJ should first consider

 3   objective medical evidence and then consider other factors. Bunnell v. Sullivan, 947 F.2d 341,

 4   344 (9th Cir. 1991) (en banc). If there is objective medical evidence of an impairment, the ALJ

 5   then may consider the nature of the symptoms alleged, including aggravating factors, medication,

 6   treatment and functional restrictions. See id. at 345-47. The ALJ also may consider: (1) the

 7   applicant’s reputation for truthfulness, prior inconsistent statements or other inconsistent

 8   testimony, (2) unexplained or inadequately explained failure to seek treatment or to follow a

 9   prescribed course of treatment, and (3) the applicant’s daily activities. Smolen v. Chater, 80 F.3d

10   1273, 1284 (9th Cir. 1996); see generally SSR 96-7P, 61 FR 34483-01; SSR 95-5P, 60 FR 55406-

11   01; SSR 88-13. Work records, physician and third party testimony about nature, severity and

12   effect of symptoms, and inconsistencies between testimony and conduct also may be relevant.

13   Light v. Social Security Administration, 119 F.3d 789, 792 (9th Cir. 1997). A failure to seek

14   treatment for an allegedly debilitating medical problem may be a valid consideration by the ALJ

15   in determining whether the alleged associated pain is not a significant nonexertional impairment.

16   See Flaten v. Secretary of HHS, 44 F.3d 1453, 1464 (9th Cir. 1995). The ALJ may rely, in part,

17   on his or her own observations, see Quang Van Han v. Bowen, 882 F.2d 1453, 1458 (9th Cir.

18   1989), which cannot substitute for medical diagnosis. Marcia v. Sullivan, 900 F.2d 172, 177 n.6

19   (9th Cir. 1990). “Without affirmative evidence showing that the claimant is malingering, the

20   Commissioner’s reasons for rejecting the claimant’s testimony must be clear and convincing.”
21   Morgan v. Commissioner of Social Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999).

22          Here, the ALJ found that “there exist good reasons for questioning the consistency of

23   claimant’s subjective complaints with the objective evidence.” AT 26. The ALJ found that

24   plaintiff’s statements concerning the intensity, persistence and limiting effect of his symptoms

25   were “not entirely consistent with the medical evidence and other evidence in the record[.]” AT

26   23.
27          The ALJ cited the following reasons: First, plaintiff’s described daily activities “are not

28   limited to the extent one would expect, given the complaints of disabling symptoms and
                                                       11
 1   limitations.” AT 23. Second, “despite the claimant’s allegations of disabling back pain, the

 2   treatment records reflect overall unremarkable clinical findings, including full range of motion

 3   and normal gait, and only occasional treatment with pain medication.” AT 23. The ALJ also

 4   cited a lack of imaging studies to evaluate plaintiff’s back pain and “very limited treatment from

 5   mental health professionals.” AT 23.

 6            As to plaintiff’s subjective statements concerning mental impairment, the ALJ found that

 7   “based on the claimant’s subjective symptoms to his providers and the objective evidence,

 8   psychotropic medication treatment was overall effective in managing the claimant’s symptoms.”

 9   AT 23. Elsewhere in the decision, the ALJ noted plaintiff’s “overall unremarkable mental status

10   findings following medication treatment.” AT 26. The ALJ explained that she gave “more

11   weight to the objective details and chronology of the record, which more accurately describe the

12   claimant’s impairments and limitations.” AT 26.

13            Based on a review of the record as discussed above, the undersigned finds that the ALJ

14   used the proper process and provided proper reasons, supported by substantial evidence, for the

15   adverse credibility determination. Thus the court defers to the ALJ’s discretion on this issue.

16   CONCLUSION

17            For the reasons stated herein, IT IS HEREBY ORDERED that:

18            1. Plaintiff’s motion for summary judgment (ECF No. 14) is denied;

19            2. The Commissioner’s cross-motion for summary judgment (ECF No. 20) is granted;

20   and
21            3. Judgment is entered for the Commissioner.

22   Dated: March 4, 2020
                                                      _____________________________________
23
                                                      CAROLYN K. DELANEY
24                                                    UNITED STATES MAGISTRATE JUDGE

25

26
27   2/fideldy2668.ssi.ckd

28
                                                       12
